Mr. Justice Thompson delivered the opinion of the court. 2. Insurance, § 208*—warranties and representations distinguished. In insurance contracts a representation is a statement relating to a material matter and is only required to he substantially true, while a warranty must be literally true. Warranties enter into and are a part of the contract, while representations are mere inducements to it. 3. Insurance, § 209*—when statements in an application for insurance will he construed representations rather than warranties. Statements in an application for insurance will be construed as warranties only when the language is so clearly and unequivocally expressed as to leave the court no other alternative. If the language is ambiguous and doubtful, or if there is another reasonable construction that may be placed upon it, and thus avoid the consequence of a warranty, courts are inclined to adopt the latter'construction. 4. Insurance, § 209*—when answers in application construed as representations. Answers to questions in an application will be construed representations instead of warranties where the application states, “I have read the foregoing application and fully understand the same, and have answered all the foregoing questions and warrant the truth of such answers, and it is fully understood that should this application he accepted and policy issued, that it is done solely upon representations herein named.” 5. Set-off and recoupment, § 29*—necessity of plea of set-off. In an action to recover insurance on a horse, insurer held not entitled to set-off plaintiff’s indebtedness on a promissory note given to it for an unpaid premium, where no plea of set-off was filed.